After Remand from Supreme Court
L. CHARLES WRIGHT, Retired Appellate Judge.
Whereas, on May 31, 1996, the Supreme Court of Alabama, after certiorari to this court, rendered its judgment reversing the judgment of this court entered in this case on September 16,1994, and
Whereas, the Supreme Court of Alabama remanded the case to this court for further proceedings, it is therefore the judgment of this court that its previous judgment be set aside, and that the judgment of the Circuit Court of Mobile County be, and hereby is, in all respects affirmed.
The foregoing opinion was prepared by Retired Appellate Judge L. CHARLES WRIGHT while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Code 1975.
AFFIRMED.
ROBERTSON, P.J., and THIGPEN and YATES, JJ., concur.
MONROE and CRAWLEY, JJ., not sitting.